Exhibit 10

--------------------------------------------------------------------------------

Published CUSIP Number:                 

 

CREDIT AGREEMENT

 

Dated as of February 22, 2005

 

among

 

FLORIDA EAST COAST INDUSTRIES, INC.,

as the Borrower,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

SUNTRUST BANK

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

LASALLE BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

 

as Sole Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

   1

            1.01

      

Defined Terms.

   17

            1.02

      

Other Interpretive Provisions.

   18

            1.03

      

Accounting Terms.

   19

            1.04

      

Rounding.

   19

            1.05

      

Times of Day.

   19

            1.06

      

Letter of Credit Amounts.

   19

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

   19

            2.01

      

Revolving Loans.

   19

            2.02

      

Borrowings, Conversions and Continuations of Loans.

   20

            2.03

      

Letters of Credit.

   21

            2.04

      

Swing Line Loans.

   29

            2.05

      

Prepayments.

   31

            2.06

      

Termination or Reduction of Aggregate Revolving Commitments.

   32

            2.07

      

Repayment of Loans.

   32

            2.08

      

Interest.

   32

            2.09

      

Fees.

   33

            2.10

      

Computation of Interest and Fees.

   34

            2.11

      

Evidence of Debt.

   34

            2.12

      

Payments Generally; Administrative Agent’s Clawback.

   34

            2.13

      

Sharing of Payments by Lenders.

   36

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

   37

            3.01

      

Taxes.

   37

            3.02

      

Illegality.

   38

            3.03

      

Inability to Determine Rates.

   39

            3.04

      

Increased Costs.

   39

            3.05

      

Compensation for Losses.

   40

            3.06

      

Mitigation Obligations; Replacement of Lenders.

   41

            3.07

      

Survival.

   41

ARTICLE IV

 

GUARANTY

   41

            4.01

      

The Guaranty.

   41

            4.02

      

Obligations Unconditional.

   42

            4.03

      

Reinstatement.

   43

            4.04

      

Certain Additional Waivers.

   43

            4.05

      

Remedies.

   43

            4.06

      

Rights of Contribution.

   43

            4.07

      

Guarantee of Payment; Continuing Guarantee.

   43

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   44

            5.01

      

Conditions of Initial Credit Extension.

   44

            5.02

      

Conditions to all Credit Extensions.

   45

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

   45

            6.01

      

Organization; Powers; Qualification.

   45

            6.02

      

Authorization; Enforceability.

   46

            6.03

      

Consents and Approvals.

   46

            6.04

      

Financial Statements.

   46

            6.05

      

No Material Adverse Change.

   47

            6.06

      

Loan Parties.

   47

            6.07

      

Litigation.

   47

 

i



--------------------------------------------------------------------------------

            6.08

      

Tax Returns.

   47

            6.09

      

Properties.

   48

            6.10

      

Employee Benefit Plans.

   48

            6.11

      

Government Regulation.

   48

            6.12

      

Margin Stock.

   48

            6.13

      

Filings.

   48

            6.14

      

Necessary Rights.

   49

            6.15

      

Hazardous Wastes.

   49

            6.16

      

No Brokers or Finders.

   49

            6.17

      

No Default of Debt; Solvency.

   49

            6.18

      

Agreements.

   50

            6.19

      

Compliance with Law.

   50

            6.20

      

Labor Controversies.

   50

            6.21

      

No Material Misstatements.

   50

ARTICLE VII

 

AFFIRMATIVE COVENANTS

   50

            7.01

      

Corporate Existence and Maintenance of Properties.

   51

            7.02

      

Compliance with Laws.

   51

            7.03

      

Insurance.

   53

            7.04

      

Obligations and Taxes.

   53

            7.05

      

Accounting Methods and Financial Records.

   54

            7.06

      

Financial Statements, Certificates and Reports.

   54

            7.07

      

Access to Property and Records.

   56

            7.08

      

Notice of Default.

   56

            7.10

      

Notice of Strikes, Labor Controversies, etc..

   56

ARTICLE VIII

 

NEGATIVE COVENANTS

   57

            8.01

      

Liens.

   57

            8.02

      

[Intentionally Omitted].

   58

            8.03

      

Liquidation, Sale of Assets and Merger.

   58

            8.04

      

Acquisitions and Investments.

   58

            8.05

      

Guarantees.

   59

            8.06

      

Sale and Leaseback, Rentals.

   59

            8.07

      

No Distributions or Management Fees.

   60

            8.08

      

Breach or Violation.

   60

            8.09

      

Use of Proceeds.

   60

            8.10

      

Transactions with Affiliates.

   60

            8.11

      

Restrictive Covenants.

   60

            8.12

      

Issuance or Disposition of Capital Securities.

   61

            8.13

      

ERISA Compliance.

   61

            8.14

      

Future Group Members.

   61

            8.15

      

Financial Covenants.

   61

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

   61

            9.01

      

Events of Default.

   61

            9.02

      

Remedies Upon Event of Default.

   63

            9.03

      

Application of Funds.

   64

ARTICLE X

 

ADMINISTRATIVE AGENT

   65

            10.01

      

Appointment and Authority.

   65

            10.02

      

Rights as a Lender.

   65

            10.03

      

Exculpatory Provisions.

   65

            10.04

      

Reliance by Administrative Agent.

   66

            10.05

      

Delegation of Duties.

   66

            10.06

      

Resignation of Administrative Agent.

   67

 

ii



--------------------------------------------------------------------------------

            10.07

      

Non-Reliance on Administrative Agent and Other Lenders.

   67

            10.08

      

No Other Duties; Etc.

   68

            10.09

      

Administrative Agent May File Proofs of Claim.

   68

            10.10

      

Guaranty Matters.

   68

ARTICLE XI

 

MISCELLANEOUS

   69

            11.01

      

Amendments, Etc.

   69

            11.02

      

Notices and Other Communications; Facsimile Copies.

   70

            11.03

      

No Waiver; Cumulative Remedies.

   72

            11.04

      

Expenses; Indemnity; and Damage Waiver.

   72

            11.05

      

Payments Set Aside.

   73

            11.06

      

Successors and Assigns.

   74

            11.07

      

Treatment of Certain Information; Confidentiality.

   77

            11.08

      

Set-off.

   77

            11.09

      

Interest Rate Limitation.

   78

            11.10

      

Counterparts; Integration; Effectiveness.

   78

            11.11

      

Survival of Representations and Warranties.

   78

            11.12

      

Severability.

   78

            11.13

      

Replacement of Lenders.

   79

            11.14

      

Governing Law; Jurisdiction; Etc.

   79

            11.15

      

Waiver of Right to Trial by Jury.

   80

            11.16

      

USA PATRIOT Act Notice.

   80

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of February 22, 2005 among FLORIDA EAST
COAST INDUSTRIES, INC., a Florida corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide a $150,000,000 revolving
credit facility for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, means any transaction, or series of related transactions, by
which the Borrower and/or any other Loan Party directly or indirectly (a)
acquires all or substantially all of the assets of any Person or division
thereof, whether through purchase of assets, merger or otherwise, (b) acquires
(in one transaction or as the most recent transaction in a series of
transactions) control of at least a majority in ordinary voting power of the
securities of a Person which have ordinary voting power for the election of
directors or (c) otherwise acquires control of more than 50% of the voting
equity interests in any such Person. Notwithstanding the foregoing, Acquisition
shall not include (i) any acquisition where the assets acquired consist solely
of real property and assets incidental thereto (which may include operating
buildings and office/industrial parks with tenant leases and property management
contracts and personnel directly associated with the administration of such
leases and contracts) or (ii) any acquisition of a Person all or substantially
all of the assets of which consist of real property and assets incidental
thereto (which may include operating buildings and office/industrial parks with
tenant leases and property management contracts and personnel directly
associated with the administration of such leases and contracts), in each case
made by Florida East Coast Railway, L.L.C., Flagler or any of their Subsidiaries
in the ordinary course of its business; provided that Acquisition shall include
any acquisition of a business as a going concern.

 

“Adjusted Total Debt” means Debt of the Loan Parties determined on a
consolidated basis, but (a) excludes all Non-recourse Debt of Flagler and any
Approved SPE and (b) includes all Debt consisting of recourse obligations of
Flagler and any Approved SPE.

 

“Adjusted Total EBITDA” means, for any fiscal period of the Borrower, the EBITDA
of the Loan Parties minus with respect to each project of Flagler and any
Approved SPE financed by Non-recourse Debt, the sum of the amounts of any
positive EBITDA with respect to each such project for such period.

 

“Adjusted Total Interest Expense” means, for any period of the Borrower,
Interest Expense of the Loan Parties minus with respect to each project of
Flagler and any Approved SPE financed by Non-recourse Debt, the sum of the
amounts of any Interest Expense with respect to each such project for such
period.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such first Person. For the purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
shares or by contract or otherwise. Unless otherwise specified, “Affiliate”
means an Affiliate of the Borrower.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.06(g):

 

Pricing
Tier


--------------------------------------------------------------------------------

 

Leverage Ratio

--------------------------------------------------------------------------------

   Commitment
Fee


--------------------------------------------------------------------------------

  Letters of
Credit


--------------------------------------------------------------------------------

  Eurodollar
Rate Loans


--------------------------------------------------------------------------------

  Base Rate
Loans


--------------------------------------------------------------------------------

1   < 1.0 to 1.0    0.125%   0.500%   0.500%   0.000% 2   > 1.0 to 1.0 but < 1.5
to 1.0    0.175%   0.750%   0.750%   0.000% 3   > 1.5 to 1.0 but < 2.0 to 1.0   
0.200%   0.875%   0.875%   0.000% 4   > 2.0 to 1.0 but < 2.5 to 1.0    0.225%  
1.000%   1.000%   0.000% 5   > 2.5 to 1.0    0.250%   1.125%   1.125%   0.000%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.06(g); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Tier 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.06(g), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Leverage
Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to Section
7.06(g) for the fiscal quarter ending March 31, 2005 shall be determined based
upon Pricing Tier 1.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved SPE” means any special purpose entity that is approved in writing by
the Required Lenders.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------

“BAS” means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“Capital Lease” means, as of any date, any lease of property, real or personal,
that would be capitalized on a balance sheet of the lessee prepared as of such
date in accordance with GAAP, together with any other lease by such lessee that
is in substance a financing lease, including without limitation, any lease under
which (a) such lessee has or will have an option to purchase the property
subject thereto at a nominal amount or an amount less than a reasonable estimate
of the fair market value of such property as of the date such lease is entered
into, or (b) the term of the lease approximates or exceeds the expected useful
life of the property leased thereunder.

 

“Capitalized Lease Obligations” means all obligations of the Loan Parties under
Capital Leases.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“CDD Debt” means obligations of the Borrower or any other Loan Party to repay or
guarantee shortfalls in payments of bond financing issued by community
development districts and local government districts to construct infrastructure
improvements.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

4



--------------------------------------------------------------------------------

“Change of Control” means such time as:

 

(a) any person or group (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act), other than Franklin Mutual Advisors, LLC, has become,
directly or indirectly, the beneficial owner, by way of merger, consolidation or
otherwise, of 30% or more of the voting power of the Voting Stock of the
Borrower on a fully-diluted basis, after giving effect to the conversion and
exercise of all outstanding warrants, options and other securities of the
Borrower convertible into or exercisable for Voting Stock of the Borrower
(whether or not such securities are then currently convertible or exercisable);
or

 

(b) during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors of the Borrower,
together with any new members of such board of directors whose election by such
Board of Directors or whose nomination for election by the stockholders of the
Borrower was approved by a vote of a majority of the members of such board of
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the directors of the
Borrower then in office.

 

“Closing Date” means the date hereof.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

 

“Compliance Certificate” means a certificate of the chief financial officer of
the Borrower in the form of Exhibit 7.06(g) setting forth computations in
reasonable detail as of the date thereof regarding compliance with Section 8.15.

 

“Consolidated Group” means, as of any date, all Affiliates of the Borrower
included as of such date in the consolidated financial statements of the
Borrower.

 

“Contract” means an indenture, agreement (other than this Agreement), other
contractual restriction, lease, instrument, certificate or Organization
Document.

 

“Controlled Group” means (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code of which the Borrower is a part or may become a part.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt” means, with respect to any Person or consolidated group of Persons, and
without duplication: (a) all obligations of such Person or consolidated group of
Persons for borrowed money or the deferred purchase price of goods or services
(except trade payables in the ordinary course of business); (b) all obligations
of such Person or consolidated group of Persons evidenced by promissory notes,
(c) all obligations of such Person or consolidated group of Persons for long
term debt and bonds (excluding defeased obligations), (d) all obligations of
such Person or consolidated group of Persons in respect of any Guarantee (other
than endorsements of checks for deposit in the ordinary course of business), (e)
the capitalized amount of Capital Leases that would appear on a balance sheet of
such Person or consolidated group of Persons prepared in accordance with GAAP,
(f) all obligations, indebtedness and liabilities, including any refinancings
thereof, secured by any lien or any security interest on any property or assets
of such Person or consolidated group of Persons, (g) all Mandatorily

 

5



--------------------------------------------------------------------------------

Redeemable Securities of such Person or consolidated group of Persons valued in
accordance with GAAP, (h) the capitalized amount of the remaining lease payments
under Synthetic Leases that would appear on a balance sheet of such Person or
consolidated group of Persons prepared in accordance with GAAP if such Synthetic
Leases were accounted for as Capital Leases, (i) the outstanding principal
amount of Securitization Transactions of any Person or consolidated group of
Persons, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment,
(j) the maximum amount of all letters of credit issued or bankers’ acceptance
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder and (k) all Debt of the types referred to in clauses (a)
through (j) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Debt is
expressly made non-recourse to such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Distribution” means (a) any payment by the Borrower or any other Loan Party to
any shareholder or any other Affiliate of the Borrower or such other Loan Party
or to any other Person whether in respect of an Equity Interest in the Borrower
or such other Loan Party or in respect of Debt owed by the Borrower or such
other Loan Party to such shareholder, Affiliate or other Person or otherwise,
(b) any direct or indirect payment by the Borrower or any other Loan Party on or
with respect to Equity Interests of the Borrower or such other Loan Party, (c)
any purchase or other retirement by the Borrower or any other Loan Party of
Equity Interests of the Borrower or any other Loan Party, (d) the declaration or
payment of any dividend on or in respect of any Equity Interests or evidence of
equity interest of the Borrower or any other Loan Party, other than dividends
payable solely in additional Equity Interests of the Person involved, and (e)
any other distribution on or in respect of any Equity Interests or evidence of
equity interest of the Borrower or any other Loan Party.

 

“Dollar” and “$” mean lawful money of the United States.

 

6



--------------------------------------------------------------------------------

“EBITDA” means, for any Person or consolidated group of Persons, for any fiscal
period, the sum (without duplication) of (i) Net Income for such period, plus
(ii) Income Tax Expense deducted in determining such Net Income, plus (iii) the
Interest Expense deducted in determining such Net Income, plus (iv) the
aggregate amount of depreciation expense and amortization expense for such
period to the extent deducted in determining Net Income, determined, and in the
case of a consolidated group of Persons, determined on a consolidated basis for
such Persons, in accordance with GAAP.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (and in the case of an assignment of a Revolving
Commitment, the L/C Issuer and the Swing Line Lender), and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

“Environmental Laws” means all laws relating to Hazardous Waste disposal, Toxic
Substances, or environmental conservation.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person
(other than convertible debt securities until such conversion has occurred) or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same Controlled Group.

 

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.

 

7



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which any of
its offices are located or in which it otherwise has a substantial nexus (other
than any such nexus arising solely from such Person having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower or any Subsidiary.

 

“FECR “ means Florida East Coast Railway L.L.C., a Florida limited liability
company.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated January 7, 2005 among the
Borrower, the Administrative Agent and BAS.

 

“Flagler” means Flagler Development Company, a Florida corporation formerly
known as Gran Central Corporation.

 

8



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRA” means the Federal Railroad Administration or any successor agency thereto.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Group Net Income” means, for any period, the Net Income of the Loan Parties for
such period.

 

“Group Net Worth” means, at any date, all amounts which is included under
stockholder’s equity on the consolidated balance sheet of the Loan Parties at
such time; provided, that, in any event, such amounts are to be net of amounts
carried on the consolidated financial statements of the Loan Parties for (a) net
losses, (b) any writeup in the book value of any assets of the Loan Parties
resulting from a revaluation thereof subsequent to the date of this Agreement,
(c) treasury stock, (d) unamortized debt discount expense, (e) any cost of
investments in excess of the fair market value of net assets acquired at the
time of acquisition by any member of the Loan Parties, and (f) patents, patent
applications, copyrights, trademarks, tradenames, experimental or organizational
expenses and other like intangibles.

 

“Guarantee” of any Person means any contract, agreement or understanding of such
Person pursuant to which such Person provides for the payment of any Debt of any
other Person (the “Primary Obligor”) or otherwise protecting, or having the
practical effect of protecting, the holder of such Debt against loss, in any
manner, whether directly or indirectly, contingent or otherwise, including
without limitation agreements: (a) to purchase such Debt or any property
constituting security therefor, (b) to advance or supply funds (i) for the
purchase or payment of such Debt, or (ii) to maintain net worth or working
capital or other balance sheet conditions, or otherwise to advance or make
available funds for the purchase or payment of such Debt, (c) to purchase
property, securities or service primarily for the purpose of assuring the holder
of such Debt of the ability of the Primary Obligor to make payment of the Debt,
or (d) otherwise to assure the holder of the Debt of the Primary Obligor against
loss in respect thereof.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Guarantors” means each Subsidiary of the Borrower identified as a “Guarantor”
on the signature pages hereto and each other Person that joins as a Guarantor
pursuant to Section 8.14, together with their successors and permitted assigns.

 

9



--------------------------------------------------------------------------------

“Hazardous Wastes” means all waste materials subject to regulation or defined as
such under the Comprehensive Environmental Response, Compensation, and Liability
Act as modified by the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Toxic Substance Control Act, or any applicable state
law and any other applicable federal, state or local laws and their regulations
now in force or hereafter enacted relating to hazardous waste disposal or
environmental conservation.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Income Tax Expense” means, for any Person or consolidated group of Persons, to
the extent deducted in determining Net Income, for any period, the income tax
expense of such Person or Persons for such period, and in the case of a
consolidated group of Persons, determined on a consolidated basis for such
Persons, in accordance with GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Insufficiency” shall mean, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Coverage Ratio” means, at any time, the ratio of (a) Adjusted Total
EBITDA for the four quarters most recently ended at or before such time and for
which financial statements have been delivered pursuant to Section 7.06(a) to
(b) Adjusted Total Interest Expense for such four fiscal quarter period.

 

“Interest Expense” means, for any Person or consolidated group of Persons, to
the extent deducted in determining Net Income, for any period, interest expense
of such Person or Persons for such period (including, without limitation, the
interest component of payments under Capital Leases, and the net amounts payable
(or minus the net amounts receivable) under any permitted Rate Hedging Agreement
accrued during such period (whether or not actually paid or received during such
period)), and in the case of a consolidated group of Persons, determined on a
consolidated basis for such Persons, in accordance with GAAP.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

10



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 8.14 executed and delivered by a Subsidiary in accordance with the
provisions of Section 8.14.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

11



--------------------------------------------------------------------------------

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $50,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Leverage Ratio” means, at any time, the ratio of (a) Adjusted Total Debt at
such time to (b) Adjusted Total EBITDA for the four quarters most recently ended
at or before such time and for which financial statements have been delivered
pursuant to Section 7.06(a) or (b).

 

“Lien” means any lien, mortgage, security interest, tax lien, attachment, levy,
charge, pledge, encumbrance, conditional sale or title retention arrangement, or
any other interest in property or assets (or the income or profits therefrom)
designed to secure the repayment of Debt, whether consensual or nonconsensual
and whether arising by agreement or under any statute or law, or otherwise.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan and/or Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Mandatorily Redeemable Securities” means, as applied to a Person, any of such
Person’s Equity Interests or debt to the extent that it is redeemable, payable
or required to be purchased in cash (as opposed to securities) or otherwise
retired or extinguished in cash (a) at a fixed or determinable date, whether by
operation of a sinking fund or otherwise, (b) at the option of any Person other
than such Person or (c) upon the occurrence of a condition not solely within the
control of such Person, such as a redemption required to be made out of future
earnings.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the FRB.

 

12



--------------------------------------------------------------------------------

“Material Adverse Effect” means any material adverse effect upon (a) the
validity, performance or enforceability of any Loan Document, (b) the financial
condition or business operations of the Loan Parties taken as a whole or FECR,
or (c) the ability of the Borrower and other Loan Parties to fulfill their
obligations under the Loan Documents.

 

“Maturity Date” means February 22, 2010.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) to which the Borrower, any Loan Party or any ERISA
Affiliate is or has been obligated to contribute.

 

“Net Income” means, for any Person or consolidated group of Persons, for any
period, the net income of such Person or consolidated group of Persons for such
period (taken as a cumulative whole and determined on a consolidated basis) as
determined in accordance with GAAP, provided that there shall be excluded from
such calculation: (a) any net income of a member of a group of Persons to the
extent that the declaration or payment of dividends or similar distributions by
that member is not at the time permitted by operation of the terms of any
contract or applicable law; (b) any net income (or net loss) of any other Person
in which such Person has less than a majority ownership interest, except to the
extent that any such income has actually been received by such member in the
form of cash dividends or similar distributions; (c) any net gains or losses on
the sale or other disposition, not in the ordinary course of business, of
investments and other capital assets, or with respect to the disposition of
obsolete or unusable property, provided that there shall also be excluded any
related charges for taxes thereon; (d) any net gain arising from the collection
of the proceeds of any insurance policy; (e) any write-up of any asset; (f) any
net gains resulting from the defeasance of any Debt; and (g) any extraordinary
gains or losses.

 

“Non-recourse Debt” means, with respect to any Person, Debt of such Person, the
recourse for collection or payment of which is limited or restricted solely to
the collateral specified in the collateral security documents relating to such
Debt, without any recourse to the general assets or any other asset of such
indebted Person or any other Person.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Rate Hedging Agreement between any Loan Party and any
Lender or Affiliate of a Lender and (b) all obligations under any Treasury
Management Agreement between any Loan Party and any Lender or Affiliate of a
Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of

 

13



--------------------------------------------------------------------------------

formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 8.01.

 

“Permitted Restrictive Covenants” means (a) any covenant or restriction
contained in this Agreement, (b) any covenant or restriction binding upon any
Person at the time such Person becomes a Subsidiary of a Loan Party if the same
is not created in contemplation thereof, (c) any covenant or restriction of the
type contained in Section 8.01 that is contained in any Contract evidencing or
providing for the creation of or concerning purchase money Debt permitted
pursuant to Section 8.01, (d) any covenant or restriction contained in any
Contract listed on Schedule 6.18, and (e) any covenant or restriction that (i)
is not more burdensome than an existing Permitted Restrictive Covenant that is
such by virtue of clause (b), (c) or (e), (ii) is contained in a Contract
constituting a renewal, extension or replacement of the Contract in which such
existing Permitted Restrictive Covenant is contained and (iii) is binding only
on the Person or Persons bound by such existing Permitted Restrictive Covenant.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA, or
other plan maintained by the Borrower or any other Loan Party for employees of
the Borrower and/or the other Loan Parties, including those plans covered by
Title IV of ERISA, or subject to the minimum funding standards under Section 412
of the Internal Revenue Code, and every other employee benefit arrangement not
subject to ERISA, including but not limited to, those arrangements providing
profit-sharing, stock bonus, stock option, executive compensation, deferred
compensation, severance, hospitalization, medical, dental, disability or life
insurance benefits.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.15 for purposes of any Acquisition pursuant to Section
8.04(a) and any Distribution pursuant to clause (e) of Section 8.07, that any
such transaction shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 7.06(a) or (b). In connection with the foregoing, (a) with respect to
any transaction, (i) any Debt incurred or assumed by the Loan Parties in

 

14



--------------------------------------------------------------------------------

connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Debt has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination, (ii) any Debt which is retired shall be excluded and deemed to
have been retired as of the first day of the applicable period and (iii) with
respect to any Acquisition, (A) income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (1) such items are not
otherwise included in such income statement items for the Loan Parties in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (2) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent.

 

“Property” shall have the meaning assigned to such term in Section 7.02(c)
hereof.

 

“Rate Hedging Agreement” shall mean any and all agreements, arrangements,
devices and instruments designed or intended to protect at least one of the
parties thereto from the fluctuations of interest rates or forward rates
applicable to such party’s assets, liabilities or exchange transactions,
including without limitation dollar-denominated or cross currency interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
puts and warrants and so-called “interest rate swap” agreements; and any and all
cancellations, buy-backs, reversals, terminations or assignments of any of the
foregoing.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” shall have the meaning assigned to such term in Title IV of
ERISA.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, treasurer or
chief financial officer of a Loan Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

15



--------------------------------------------------------------------------------

“Revolving Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the amount that will be required to pay the probable
liabilities of such Person on its debts as they become absolute and matured will
not be greater than the fair salable value of the assets of such Person at such
time, (c) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to prevailing practices in the industry in which such Person
is engaged. In computing the amount of any contingent liability at any time, it
is intended that such liability will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that might reasonably be expected to become an actual or matured liability.

 

“STB” means the Surface Transportation Board of the U.S. Department of
Transportation or any successor agency thereto.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

16



--------------------------------------------------------------------------------

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Toxic Substances” means and includes any materials present on the Property
which have been shown to have significant adverse effects on human health or
which are subject to regulation under the Toxic Substances Control Act,
applicable state law, or any other applicable federal, state or local laws now
in force or hereafter enacted relating to toxic substances. “Toxic Substances”
includes, but is not limited to, asbestos, polychlorinated biphenyls (“PCBs”),
petroleum products, and lead-based paints.

 

“Traffic Summary” means a traffic summary report prepared by the Borrower with
respect to the railroad business of the Loan Parties in the form of Exhibit
7.06(h).

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” shall mean, at any time, all classes of capital stock of Borrower
then outstanding and entitled to vote in the election of directors.

 

“Withdrawal Liability” shall have the meaning given such term under Part 1 of
Subtitle E of the Title IV of ERISA.

 

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such

 

17



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited financial statements of the Borrower dated
December 31, 2003.

 

(b) Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP affecting the Consolidated Group and in the consistent
application thereof with each annual and quarterly Compliance Certificate
delivered in accordance with Section 7.06(g). If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c) Consolidation of Variable Interest Entitites. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

 

18



--------------------------------------------------------------------------------

1.04 Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans.

 

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein, provided,
however, all Borrowings made on the Closing Date shall be made as Base Rate
Loans.

 

(b) Increases of the Aggregate Revolving Commitments. The Borrower shall have
the right, upon at least fifteen (15) Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments by up to
$100,000,000 in the aggregate in up to five (5) increases, at any time and from
time to time after the Closing Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:

 

(i) the Aggregate Revolving Commitments shall not exceed $250,000,000 without
the consent of the Required Lenders;

 

19



--------------------------------------------------------------------------------

(ii) no Default shall have occurred and be continuing on the date on which such
increase is to become effective;

 

(iii) the representations and warranties set forth in Article VI shall be true
and correct in all material respects on and as of the date on which such
increase is to become effective;

 

(iv) such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $1,000,000 in excess thereof;

 

(v) such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing their commitment and their obligations under this
Agreement in form and substance acceptable to the Administrative Agent;

 

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower) it may reasonably request
relating to the corporate or other necessary authority for and the validity of
such increase in the Aggregate Revolving Commitments, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

 

(vi) if any Revolving Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the Borrowers shall, if applicable, prepay one
or more existing Revolving Loans (such prepayment to be subject to Section 3.05)
in an amount necessary such that after giving effect to the increase in the
Aggregate Revolving Commitments, each Lender will hold its pro rata share (based
on its Applicable Percentage of the increased Aggregate Revolving Commitments)
of outstanding Revolving Loans; and

 

(vii) the Borrower shall pay such fees to the Administrative Agent, for the
benefit of the Lenders providing such additional commitments, as determined at
the time of such increase.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is

 

20



--------------------------------------------------------------------------------

requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Revolving
Loans.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its

 

21



--------------------------------------------------------------------------------

Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii) The L/C Issuer shall not issue any Letter of Credit if:

 

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the L/C
Issuer has approved such expiry date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

 

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

 

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

 

22



--------------------------------------------------------------------------------

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

23



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 5.02 is not
then satisfied, and in each case directing the L/C Issuer not to permit such
extension.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative

 

24



--------------------------------------------------------------------------------

Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that the after giving effect to the
Borrowings that the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall

 

25



--------------------------------------------------------------------------------

be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation. A certificate of the L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other Loan Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

26



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason

 

27



--------------------------------------------------------------------------------

remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 9.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 9.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

 

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily maximum amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(j) Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the L/C Issuer for its own account a fronting fee with
respect to each Letter of Credit, at the rate per annum specified in the Fee
Letter, computed on the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) and on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such

 

28



--------------------------------------------------------------------------------

Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04 Swing Line Loans.

 

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

 

29



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in Section
5.02 and provided that, after giving effect to the Borrowings, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

30



--------------------------------------------------------------------------------

(d) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05 Prepayments.

 

(a) Voluntary Prepayments of Loans.

 

(i) Revolving Loans. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay

 

31



--------------------------------------------------------------------------------

Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(b) Mandatory Prepayments of Loans. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)
unless after the prepayment in full of the Revolving Loans and Swing Line Loans
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect.

 

2.06 Termination or Reduction of Aggregate Revolving Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Lender according to its Applicable
Percentage. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

2.07 Repayment of Loans.

 

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

 

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

32



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

 

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Commitments.

 

33



--------------------------------------------------------------------------------

(b) Fee Letter. The Borrower shall pay to BAS and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to

 

34



--------------------------------------------------------------------------------

accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

35



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

36



--------------------------------------------------------------------------------

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Except as required by law, any and all payments by
or on account of any obligation of the Loan Parties hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any Loan
Party shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c) Indemnification by the Loan Parties. Without duplication of the obligations
of the Loan Parties under Section 3.01(a) or (b), the Loan Parties shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

37



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Loan Party
or with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02 Illegality.

 

If any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the

 

38



--------------------------------------------------------------------------------

Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Loan, the Administrative Agent will promptly notify the Borrower and all
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate or the L/C
Issuer;

 

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

 

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

39



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.05 Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13,

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

40



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 11.13.

 

3.07 Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

4.01 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Rate Hedging Agreement or a
Treasury Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

41



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Rate Hedging Agreements or Treasury Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.

 

4.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Rate Hedging
Agreements or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Rate Hedging Agreement or Treasury Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Rate Hedging
Agreements or such Treasury Management Agreements shall be done or omitted;

 

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Rate Hedging Agreement or Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Rate Hedging Agreements or such Treasury Management Agreements
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

42



--------------------------------------------------------------------------------

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Rate Hedging Agreement or any Treasury Management
Agreement between any Loan Party and any Lender, or any Affiliate of a Lender,
or any other agreement or instrument referred to in the Loan Documents, such
Rate Hedging Agreements or such Treasury Management Agreements, or against any
other Person under any other guarantee of, or security for, any of the
Obligations.

 

4.03 Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

4.04 Certain Additional Waivers.

 

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.

 

4.06 Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

4.07 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

43



--------------------------------------------------------------------------------

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.

 

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

 

(c) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2003 in the business, assets, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Borrower
and its Subsidiaries, taken as a whole or FECR.

 

(d) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

 

(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

 

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

 

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation, the state of its principal place of
business and each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

(f) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.01(c) and (d) and Sections 5.02(a) and (b) have been
satisfied.

 

(g) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.

 

(h) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date.

 

5.02 Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsection (c) of Section 6.04 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.06.

 

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Organization; Powers; Qualification.

 

Each Loan Party (a) is duly organized, validly existing and in good standing
under the laws of jurisdiction of its organization, (b) has the power and
authority to own its properties and to carry on its businesses as now conducted,
(c) is qualified to do business in the jurisdictions indicated on Schedule 6.01,
(d) is not required to be qualified in any other jurisdiction where the failure
to be so qualified would have a Material Adverse Effect, and (e) has the power
to execute, deliver and perform its obligations under this Agreement, to borrow
hereunder and to execute and deliver the other Loan Documents and to perform its
obligations thereunder.

 

45



--------------------------------------------------------------------------------

6.02 Authorization; Enforceability.

 

The execution, delivery and performance of this Agreement, the borrowings
hereunder, the execution, delivery and performance of the other Loan Documents
and the transactions contemplated hereby and thereby (a) have been duly
authorized by all requisite action on the part of each Loan Party party thereto
and (b) will not (i) violate (A) any provision of law, the Organization
Documents of each Loan Party party thereto or (B) any applicable order of any
Governmental Authority, (ii) violate, conflict with, breach or constitute (with
due notice or lapse of time or both) a default under any indenture, agreement
for borrowed money, bond, note, instrument or other agreement to which the
Borrower or any other Loan Party is a party or by which the Borrower or any
other Loan Party or any of their respective property is bound or (iii) except
for Permitted Liens, result in the creation or imposition of any Lien of any
nature whatsoever upon any property or assets of the Borrower or any other Loan
Party. Each Loan Document has been duly executed and delivered by each Loan
Party party thereto and constitutes legal, valid and binding obligations of such
Loan Party enforceable against each such parties in accordance with their
respective terms, except as may be limited by (a) Debtor Relief Laws and (b)
general principles of equity (whether considered in a proceeding in at law or in
equity).

 

6.03 Consents and Approvals.

 

No action, consent or approval of, or registration or filing with, or any other
action by the STB, the FRA, the SEC or any other Governmental Authority or of
equityholders of any Loan Party is required to effect (a) the execution,
delivery and performance by such Loan Party of this Agreement, the borrowings
hereunder or the execution, delivery and performance of the other Loan Documents
to which it is a party or (b) the execution, delivery and performance by each
Loan Party of each Loan Document to which it is a party.

 

6.04 Financial Statements.

 

(a) The Borrower has heretofore furnished the following financial statements
relating to the operations of the Consolidated Group prior to the Closing Date
to each of the Lenders: (i) the audited consolidated balance sheet of the
Consolidated Group as of December 31, 2003, and the related consolidated
statements of income, retained earnings and cash flows of the Consolidated Group
for the fiscal year then ended, certified by KPMG LLP, independent public
accountants, and (ii) the unaudited consolidated balance sheet, retained
earnings and cash flows of the Consolidated Group as of September 30, 2004, and
the related consolidating statements of income of the Consolidated Group for the
fiscal year then ended, duly certified by the chief financial officer of the
Borrower. Such financial statements fairly present the consolidated and
consolidating financial condition of the Consolidated Group as of the dates
thereof and the consolidated and consolidating results of the operations of the
Consolidated Group for the periods covered thereby and are complete and correct
in all material respects. All such financial statements were prepared in
accordance with GAAP applied on a consistent basis (subject, in the case of such
interim statements, to the omission of footnotes and normal year-end audit
adjustments).

 

(b) The Borrower has heretofore furnished the following pro forma financial
statements and projections relating to the operations of the Loan Parties after
the Closing Date to each of the Lenders: (i) the pro forma balance sheet of the
Loan Parties dated as of November, 2004, and (ii) the pro forma cash flow
projections of the Borrower Group for the fiscal years ending in December 2005
through December 2009. Such pro forma balance sheet shows in all material
respects the projected assets and liabilities of and shareholders equity in the
Loan Parties immediately upon the making of the initial Credit Extensions

 

46



--------------------------------------------------------------------------------

hereunder. The pro forma cash flow statements are a reasonable projection of the
cash flows of the Loan Parties, in each case after giving effect to this
Agreement. Such pro forma balance sheet and pro forma cash flow projections are
based on information available to the Borrower, which includes without
limitation the financial information described in Section 6.04(a), historical
financial statements and records of the Borrower, and the assumptions described
in the notes accompanying such pro forma financial statements, all of which are
reasonable.

 

(c) The financial statements, if any, that the Borrower has most recently
delivered to each of the Lenders pursuant to Section 7.06 (relating to the
operations and financial condition of the Consolidated Group after the Closing
Date) fairly present the consolidated and consolidating financial condition of
the Consolidated Group as of the dates thereof and the consolidated and
consolidating results of the operations of the Consolidated Group for the
periods covered thereby and are complete and correct in all material respects.

 

All such financial statements were prepared in accordance with GAAP applied on a
consistent basis (subject, in the case of such interim statements, to the
omission of footnotes and normal year-end audit adjustments).

 

6.05 No Material Adverse Change.

 

There has been no material adverse change since December 31, 2003 in the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Loan Parties taken as a whole or FECR.

 

6.06 Loan Parties.

 

(a) Set forth on Schedule 6.06 is a complete and accurate list of each Loan
Party and its Subsidiaries on the Closing Date, showing as to each such Loan
Party, the jurisdiction of its organization, its type of entity, its principal
place of business, the nature of its primary business, its federal employer
identification number, and its ownership structure. All the outstanding Equity
Interests of each Loan Party have been validly issued, are fully paid and
nonassessable and are owned free and clear of all Liens except Permitted Liens.
Each owner of Equity Interests indicated on Schedule 6.06 has the unrestricted
right to vote, and (subject to limitations imposed by applicable law and this
Agreement) to receive dividends and distributions on, such Equity Interests.

 

6.07 Litigation.

 

Except as set forth in Schedule 6.07, there is no action, suit or proceeding at
law or in equity or by or before any court or Governmental Authority now pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any other Loan Party or any property or rights of the Borrower or
any Loan Party that, if adversely determined (independently or collectively),
could reasonably be expected to have a Material Adverse Effect.

 

6.08 Tax Returns.

 

Except as set forth in Schedule 6.08, the Borrower and the other Loan Parties
have filed or caused to be filed all material federal, state and local tax
returns that are required to be filed and have paid or caused to be paid all
taxes as shown on such returns or on any assessment received by any of them to
the extent that such taxes have become due, except taxes the validity of which
is being contested in good faith by appropriate proceedings (including informal
dispute resolution with appropriate authorities) and with respect to which the
Borrower or such Loan Party, as the case may be, has set aside adequate
reserves.

 

47



--------------------------------------------------------------------------------

6.09 Properties.

 

Except as disclosed in Schedule 6.09, the Borrower and the other Loan Parties
have good and marketable title (subject to Permitted Liens) (whether fee simple,
leasehold, easement, licenses or indefeasible rights to use, in the case of real
property) to all of their properties and assets reflected on the consolidated
balance sheet of the Consolidated Group dated September 30, 2004, referred to in
Section 6.04, except for such properties and assets as have been disposed of
since such date as no longer necessary in the conduct of its business or as have
been disposed of in the ordinary course of business. The Borrower and the other
Loan Parties have good and marketable title (whether fee simple, leasehold,
easement, licenses or indefeasible rights to use, in the case of real property)
to all their respective properties and assets and own all such properties and
assets, free and clear of any Liens except Permitted Liens.

 

6.10 Employee Benefit Plans.

 

Schedule 6.10 sets forth a true and complete list of each Plan that the Borrower
or any other Loan Party maintains, or expects to maintain, or to which the
Borrower or any other Loan Party is, or is expected to be, required to make any
contribution. The Borrower, the other Loan Parties and each Plan are in
compliance in all material respects with the applicable provisions of law,
including the applicable provisions of ERISA and the Internal Revenue Code and
the regulations and published interpretations thereunder. No Reportable Event
has occurred with respect to any Plan administered by the Borrower or any other
Loan Party or any administrator designated by the Borrower or any other Loan
Party. The Borrower, the ERISA Affiliates and each other Loan Party have met
their minimum funding requirements under ERISA and the Internal Revenue Code
with respect to all Plans and have not incurred any material liability to the
PBGC, any Multiemployer Plan or any entity succeeding to any or all of their
functions under ERISA in connection with any such Plan.

 

6.11 Government Regulation.

 

Neither the Borrower nor any other Loan Party is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, or the
Investment Company Act of 1940 or any other law (other than Regulation X and as
described in the following sentence) that regulates the incurring by the
Borrower or any other Loan Party of indebtedness. The Borrower and certain Loan
Parties are subject to regulation under Subtitle IV of Title 49 of the United
States Code; however, such act does not require any governmental action with
respect to, or prohibit, the Borrower’s or any other Loan Party’s entering into
this Agreement or the other Loan Documents, the Guaranty of the Obligations by
any Loan Party or the acceptance or repayment of the Loans in accordance with
the terms hereof.

 

6.12 Margin Stock.

 

The aggregate value of Margin Stock at any time owned or held by the Loan
Parties shall not exceed an amount equal to 25% of the value of all assets
subject at such time to any “arrangement” (as such term is used in the
definition of “indirectly secured” in Section 221.2 of Regulation U) hereunder
or under any of the other Loan Documents.

 

6.13 Filings.

 

The Borrower has filed all reports and statements required to be filed with the
SEC, STB and FRA. As of their respective dates, such reports and statements
complied with all rules and regulations

 

48



--------------------------------------------------------------------------------

promulgated by the SEC, STB and FRA, as applicable, and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

6.14 Necessary Rights.

 

Each of the Borrower and the other Loan Parties possesses adequate assets,
licenses, patents, patent applications, copyrights, trademarks, service marks,
trademark applications, trade names, technology, processes and permits and other
governmental approvals and authorizations to conduct its business. There are no
existing or, to the knowledge of the Borrower, threatened claims of any Person
based on the use of such permits, patents, trademarks, trade names, copyrights,
technology and processes by the Borrower or any other Loan Party and to the
knowledge of the Borrower, no such use infringes on the rights of any Person
which could reasonably be expected to have a Material Adverse Effect.

 

6.15 Hazardous Wastes.

 

Except as set forth in Schedule 6.15, all land owned, leased or used by the
Borrower or any other Loan Party is free from contamination from reportable
quantities of Hazardous Wastes, and no portion of such land would subject the
Borrower or any other Loan Party to liability, in either case which could
reasonably be expected to have a Material Adverse Effect under federal, state or
local law or regulation because of the presence of stored, leaked or spilled
Toxic Substances or Hazardous Wastes, underground storage tanks, “asbestos” (as
defined in 40 C.F.R. § 61.141) or the past or present accumulation, spillage or
leakage of any such substance, nor has the Borrower or any Loan Party arranged
for disposal or treatment (or arranged with a transporter for transport for
disposal or treatment) of any such substance to any other location except in
compliance in all material respects with Environmental Laws. Except with respect
to investigations and remediations relating to the matters set forth in Schedule
6.15, neither the Borrower nor any other Loan Party has received any notice from
the Environmental Protection Agency or any other Governmental Authority alleging
that it is a “responsible party” which could reasonably be expected to have a
Material Adverse Effect.

 

6.16 No Brokers or Finders.

 

No broker or finder brought about or contributed to the obtaining, making or
closing of the Credit Extensions made pursuant to this Agreement, and neither
the Borrower or any other Loan Party has any obligation to any Person in respect
of any finder’s or brokerage fees in connection with the Credit Extensions
contemplated by this Agreement except for the fees payable to the Administrative
Agent and the Lenders hereunder and pursuant to the Fee Letter.

 

6.17 No Default of Debt; Solvency.

 

(a) After giving effect to the transactions contemplated by this Agreement,
neither the Borrower nor any other Loan Party is in default of any Debt in
excess of $500,000 and no holder of any such Debt has given notice of an
asserted default thereunder. Except as permitted under Section 8.03, no
liquidation, dissolution or other winding up of the Borrower or any other Loan
Party and no bankruptcy or similar proceedings relative to them or their
property are pending or, to the knowledge of the Borrower, threatened against
them.

 

(b) Each of the Borrower and the other Loan Parties is Solvent.

 

49



--------------------------------------------------------------------------------

6.18 Agreements.

 

Except as set forth in Schedule 6.18, neither the Borrower nor any other Loan
Party is a party to any agreement or instrument or subject to any provision in
its Organization Documents that could reasonably be expected to have a Material
Adverse Effect or conflict with or constitute a Default under this Agreement or
any other Loan Document. Neither the Borrower nor any other Loan Party is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party in any manner that could reasonably be expected to have a Material
Adverse Effect.

 

6.19 Compliance with Law.

 

Each of the Borrower and the other Loan Parties has complied with all applicable
statutes, rules, regulations, orders and restrictions of any Governmental
Authority where the failure to comply could reasonably be expected to have a
Material Adverse Effect.

 

6.20 Labor Controversies.

 

Schedule 6.20 lists each of the collective bargaining agreements to which any of
the Borrower and the other Loan Party is a party. Except to the extent set forth
in Schedule 6.20, as supplemented pursuant to Section 7.10, each of the Borrower
and the other Loan Parties (a) is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours where the failure to comply could reasonably be
expected to have a Material Adverse Effect, and is not engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse
Effect, (b) is not the subject of any labor strike, slowdown, stoppage or
material dispute actually pending, threatened or otherwise affecting it, and (c)
is not the subject of or otherwise involved in any grievance or any arbitration
proceeding arising out of and under a collective bargaining agreement that could
reasonably be expected to have a Material Adverse Effect.

 

6.21 No Material Misstatements.

 

All information, financial statements and documents furnished to the
Administrative Agent and the Lenders in connection herewith are complete and
accurate in all material respects. No information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation,
execution, delivery or performance of this Agreement or any other Loan Document
hereunder, or any schedule hereto or thereto contains any material misstatement
of fact or omitted or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no event or fact that the
Borrower has not disclosed to the Lenders that causes a Material Adverse Effect
or, so far as the Borrower can now foresee, is likely to cause a Material
Adverse Effect.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

50



--------------------------------------------------------------------------------

7.01 Corporate Existence and Maintenance of Properties.

 

Each Loan Party shall do or cause to be done all things necessary to preserve,
maintain, renew and keep in full force and effect its corporate existence
(except as permitted under Section 8.03), material rights, licenses, permits and
franchises; conduct its business in substantially the same manner as heretofore
conducted; at all times maintain and preserve all property used or useful in the
conduct of its business and keep the same in good repair, working order and
condition (ordinary wear and tear excepted), and from time to time make, or
cause to be made, all necessary and proper repairs, renewals and replacements
thereto, so that the business carried on in connection therewith may be properly
conducted at all times.

 

7.02 Compliance with Laws.

 

Each Loan Party shall do or cause to be done all things necessary to comply with
all laws and regulations applicable to it where the failure to comply could
reasonably be expected to have a Material Adverse Effect, including without
limitation the following:

 

(a) STB and FRA Filings. Each Loan Party shall make, on a timely basis, all
filings, if any, it is required to make with the STB and FRA.

 

(b) ERISA. Each Loan Party shall comply in all material respects with the
applicable provisions of ERISA and the Internal Revenue Code and as soon as
possible, and in any event within ten (10) days after such Loan Party knows or
has reason to know that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan have occurred or exist, the Borrower
shall deliver to the Administrative Agent a statement signed by the chief
financial officer of the Borrower setting forth details describing such event or
condition and the action, if any, that the Borrower or its ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by the Borrower or an ERISA Affiliate
with respect to such event or condition):

 

(i) any Reportable Event, with respect to a Plan, as to which PBGC has not by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 12 of the Internal
Revenue Code or Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Internal
Revenue Code);

 

(ii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan;

 

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

 

(iv) the complete or partial withdrawal by the Borrower or any ERISA Affiliate
under Section 4203 or 4205 of ERISA from a Multiemployer Plan, or receipt by the
Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A or ERISA;

 

51



--------------------------------------------------------------------------------

(v) the imposition of any liability under Title IV of ERISA (other than for PBGC
premiums due but not delinquent) upon the Borrower or any ERISA Affiliate;

 

(vi) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within thirty (30) days; and

 

(vii) the present value of liabilities of any Plan being materially greater than
the fair market value of the Plan’s assets.

 

(c) Environmental Laws. Each Loan Party shall comply in all material respects
with all Environmental Laws. In furtherance of such covenant, each Loan Party
agrees as follows:

 

(i) No Loan Party (A) shall nor shall it permit any subtenant, licensee,
occupant or, to the extent under a Loan Party’s control, any other parties
(collectively, the “Occupants”) using any real estate owned, leased or used by
the Borrower or any other Loan Party (the “Property”), to conduct any activity
at the Property, except for the operation of the Borrower’s and the other Loan
Parties’ and Occupants’ business in the ordinary course in compliance with
Environmental Laws, or (B) shall permit any condition to exist on the Property
which, in either case, could lead to (1) the imposition of any liability on the
Borrower or any other Loan Party or other subsequent or former owner of the
Property under any Environmental Laws which could reasonably be expected to have
a Material Adverse Effect or (2) the creation of a Lien on the Property under
any Environmental Laws securing a liability of the type described in the
preceding clause (1).

 

(ii) Each Loan Party shall, and shall require each of the Occupants to, obtain
and maintain all licenses, permits, or other governmental or regulatory actions
required to comply in all material respects with all Environmental Laws,
including without limitation environmental event response capability relating to
FECR’s chemical traffic. Further, the Borrower shall (A) promptly notify the
Administrative Agent and the Lenders in the event of any discharge, release or
spillage of Hazardous Wastes or Toxic Substances at the Property which could
reasonably be expected to have a Material Adverse Effect and that has not
previously been disclosed pursuant to Section 6.15 and (B) promptly forward to
the Administrative Agent and the Lenders copies of all orders, notices, permits,
applications or other material communications and reports in connection with any
such discharge, release or spillage of Hazardous Wastes or Toxic Substances at
or from the Property that has not previously been disclosed pursuant to Section
6.15 and shall give prompt written notice of any assertion of material liability
by a third party, or of any condition or event which reasonably could be
expected to give rise to a claim by such third party against the Administrative
Agent or any Lender.

 

(iii) If at any time the Administrative Agent has reasonable cause to believe
there are Hazardous Wastes or Toxic Substances upon the Property in quantities
imposing material risks that have not previously been disclosed in writing to
the Administrative Agent and the Lenders, the Borrower shall, at the request of
the Administrative Agent, promptly obtain at the Borrower’s cost an
environmental site assessment or environmental audit report from a firm
acceptable to the Administrative Agent and the Lenders, to assess with a
reasonable degree of certainty (A) the presence of any Hazardous Wastes or Toxic
Substances in quantities posing material risks and (B) the cost in connection
with the abatement, cleanup or removal of such. If the Borrower refuses or fails
to comply with such request or such environmental site assessment or
environmental audit report is not delivered to the Administrative Agent within
90 days after the date of request, the Administrative Agent may obtain such
environmental site assessment or environmental audit report at the Borrower’s
cost.

 

52



--------------------------------------------------------------------------------

(iv) In the event any investigation, monitoring, cleanup, containment,
restoration, removal or other remedial work (collectively “Remedial Work”) of
Hazardous Wastes or Toxic Substances at, on or under the Property is required of
the Borrower or any other Loan Party by a Governmental Authority under any
Environmental Law, then the Borrower shall perform or cause to be performed the
Remedial Work in compliance with applicable Environmental Laws.

 

(v) The Borrower acknowledges that the Administrative Agent and the Lenders have
entered into this Agreement and made the Credit Extensions in reliance upon the
representations and warranties in Section 6.15 and its covenants in this Section
7.02(c). Accordingly, the Borrower hereby agrees that the Borrower shall be
liable for all reasonable costs and expenses incurred by or asserted against the
Administrative Agent or any Lender arising under violations of the terms of this
Section 7.02(c) or a breach of any representation or warranty contained in
Section 6.15 of this Agreement.

 

(vi) Any amounts disbursed by the Administrative Agent pursuant to the
provisions of this Section 7.02(c) shall be added to, and deemed a part of, the
Obligations, and shall bear interest from the date of the disbursements thereof
at the rates specified herein, and shall, together with the interest thereon, be
payable by the Borrower on demand.

 

(d) SEC Filings. The Borrower shall make, on a timely basis, all of the filings
it is required to make with any securities exchange or with the SEC, including,
but not limited to, annual, quarterly and special reports (including 8-K, 10-K
and 10-Q reports).

 

7.03 Insurance.

 

The Loan Parties shall maintain insurance with financially sound insurance
companies or associations, in such amounts and covering such risks as is usually
carried by companies engaged in the same or similar businesses and owning
similar properties in the same general areas in which the Loan Parties operate
and furnish to the Administrative Agent, upon request, full information
(including certificates and originals or certified copies of the policies) as to
the insurance carried.

 

7.04 Obligations and Taxes.

 

Each Loan Party shall settle all car hire and interline accounts in a timely and
customary manner. Each Loan Party shall pay all of its Debt and obligations in a
timely and customary manner and pay and discharge promptly all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become in
default or delinquent, as the case may be, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, could reasonably be
expected to become a Lien upon such properties or any part thereof; provided,
however, that neither the Borrower nor any other Loan Party shall be required to
pay and discharge or to cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof is
contested in good faith by appropriate proceedings (including informal dispute
resolution with appropriate authorities) and the Borrower or such other Loan
Party, as the case may be, sets aside adequate reserves therefor.

 

53



--------------------------------------------------------------------------------

7.05 Accounting Methods and Financial Records.

 

Each Loan Party shall maintain a system of accounting and financial records in
accordance with GAAP, and keep such books, records and accounts (which shall be
true and complete), as may be required or necessary to permit (a) the
preparation of financial statements required to be delivered pursuant to Section
7.06 and (b) the determination of the Borrower’s compliance with the terms of
this Agreement. All financial reports and projections furnished by the Borrower
to the Administrative Agent and the Lenders pursuant to this Agreement shall be
prepared in such form and such detail as shall be reasonably satisfactory to the
Administrative Agent and the Lenders and, with respect to the financial reports,
shall be prepared in accordance with GAAP consistently applied.

 

7.06 Financial Statements, Certificates and Reports.

 

The Borrower shall furnish to the Administrative Agent (for delivery to the
Lenders):

 

(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each fiscal quarter (other than the
fourth fiscal quarter), copies of consolidated balance sheets, statements of
earnings and cash flows of the Consolidated Group as of the end of such quarter
and copies of the consolidating balance sheets and statements of income of the
Consolidated Group for such quarter and, in each case, for the portion of the
fiscal year ending with such quarter, setting forth in comparative form the
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail, and certified by the chief financial officer of the Borrower
as being true, correct and complete in all material respects and being prepared
in accordance with GAAP, subject to normal year-end audit adjustments and the
omission of footnotes;

 

(b) Annual Statements. As soon as available and in any event within ninety (90)
days after the close of each fiscal year of the Borrower, (i) copies of the
consolidated balance sheets, statements of earnings and cash flows of the
Consolidated Group as of the close of such fiscal year and setting forth in
comparative form the figures for the preceding fiscal year, all in reasonable
detail and accompanied by an unqualified opinion thereon of KPMG LLP, or any
successor accounting firm or any other independent public accountants selected
by the Borrower and satisfactory to the Lenders, to the effect that such
consolidated financial statements of the Consolidated Group have been prepared
in accordance with GAAP consistently maintained and applied (except for changes
in accounting principles required by the Financial Accounting Standards Board or
American Institute of Certified Public Accountants as disclosed therein) and
that the examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, includes such tests of the accounting records and
such other auditing procedures as were considered necessary in the circumstances
and (ii) copies of the consolidating balance sheets and statements of income of
the Consolidated Group for such fiscal year and setting forth in comparative
form the figures for the preceding year, certified by the chief financial
officer of the Borrower as being true, correct and complete in all material
respects and being prepared in accordance with GAAP.

 

(c) Annual Budget. As soon as available and in any event within thirty (30) days
after adoption or approval by the Borrower’s board of directors (but not later
than April 15 of each year), copies of the annual budget for the Loan Parties.

 

(d) SEC Filings. Promptly upon the filing thereof or otherwise becoming
available, notice by the Borrower with respect thereto (and upon the request of
a Lender, copies thereof) of all financial statements, annual, quarterly and
special reports (including, without limitation, Borrower’s 8-K, 10-K, and 10-Q
reports), proxy statements and notices sent or made available generally by
Borrower to its public security holders, of all regular and periodic reports and
all registration statements and prospectuses, if

 

54



--------------------------------------------------------------------------------

any, filed by Borrower with any securities exchange or with the SEC, and of all
press releases and other statements made available generally to the public
containing material developments in the business or financial condition of
Borrower and the other Loan Parties;

 

(e) Audit Reports. Promptly upon receipt thereof, copies of material financial
statements of, and material reports submitted by, independent public accountants
to Borrower in connection with each annual, interim, or special audit of
Borrower’s financial statements, including without limitation, the comment
letter submitted by such accountants to management in connection with their
annual audit;

 

(f) Accountants Certificates. Within the period provided in paragraph (b) above,
a certificate of the accountants who render an opinion with respect to such
financial statements (i) stating that they have reviewed the Compliance
Certificate prepared by the Borrower setting forth the Borrower’s calculation of
the covenants set forth in Section 8.15 of this Agreement based on such
financial statements and (ii) stating that, in making the examination necessary
for their report on such financial statements, nothing came to their attention
that caused them to believe that, as of the date of such financial statements,
the Borrower failed to comply with the terms, covenants, provisions or
conditions of this Agreement insofar as they relate to accounting matters or, if
such is not the case, specifying any Default and its nature, when it occurred
and whether it is continuing;

 

(g) Compliance Certificate. As soon as available, and in any event within
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year and within ninety (90) days after the end of the fourth quarter
of each fiscal year of the Borrower hereafter, a Compliance Certificate;

 

(h) Traffic Summaries. As soon as available, and in any event within ninety (90)
days after the end of each fiscal year of the Borrower hereafter, an annual
Traffic Summary;

 

(i) STB and FRA Filings. As soon as available and in any event within ten (10)
days after the filing thereof, copies of all material filings and reports filed
by the Borrower or any other Loan Party with the STB and the FRA, excluding
routine filings and reports in the ordinary course of business;

 

(j) Notices of Discrepancies. Immediately after Borrower’s discovery thereof,
written notice of any inaccuracy or incorrect statement contained in any of the
foregoing that is material or that changes any of the financial calculations
under this Agreement, including a statement containing the correct information
required;

 

(k) Other Information. Such other information concerning the business,
properties or financial condition of the Borrower and the other Loan Parties as
the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to Section 7.06(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft

 

55



--------------------------------------------------------------------------------

copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 7.06(g) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

7.07 Access to Property and Records.

 

The Loan Parties shall permit representatives of the Administrative Agent and
the Lenders to have reasonable access to the financial records and the premises
of each Loan Party at reasonable times and upon reasonable notice and to make
copies of such records and, upon request of the Administrative Agent, to provide
the Administrative Agent and the Lenders with copies of all material contracts
and agreements with other rail carriers and/or shippers and all agreements
between and among the Borrower and its Affiliates, including material management
agreements, marketing agreements, transportation agreements and tax sharing
agreements.

 

7.08 Notice of Default.

 

The Borrower shall give the Administrative Agent and each Lender prompt written
notice of any Default, which shall indicate the Borrower’s evaluation thereof
and its plans, if any, for the cure thereof.

 

7.09 Notice of Litigation and Other Actions.

 

The Borrower shall deliver or cause to be delivered to the Administrative Agent
and each Lender, promptly after learning of the occurrence thereof, (a) notice
of the institution of or threat of, any action, suit, proceeding, governmental
investigation (including actions by the STB, the FRA and the SEC) or arbitration
against or affecting the Borrower or any other Loan Party not previously
disclosed to the Administrative Agent and the Lenders pursuant to Section 6.07
or this Section 7.09, that could reasonably be expected to have a Material
Adverse Effect and (b) a description of any material development in any action,
suit, proceeding, governmental investigation or arbitration already disclosed
hereunder.

 

7.10 Notice of Strikes, Labor Controversies, etc..

 

The Borrower shall deliver or cause to be delivered to the Administrative Agent
and each Lender, promptly after learning of the occurrence of any event
described in Section 6.20 that has not previously been disclosed in writing to
the Administrative Agent and the Lenders, (a) notice of such event, (b) the
Borrower’s assessment of the effect such event is likely to have on the
financial condition of the Borrower and the other Loan Parties during the
following sixty days, (c) the Borrower’s general plan for minimizing the adverse
effects of such event and (d) a description of any material development in any
such event.

 

56



--------------------------------------------------------------------------------

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

8.01 Liens.

 

No Loan Party shall, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon or with respect to any of its assets or properties, now
owned or hereafter acquired, or assign or otherwise convey any right to receive
income; provided that the foregoing restrictions shall not apply to the
following Liens (“Permitted Liens”):

 

(a) for taxes, assessments or governmental charges or levies on its property if
they (i) are not delinquent at the time or (ii) thereafter can be paid without
penalty and are being contested in good faith and by appropriate proceedings
(including informal dispute resolution with appropriate authorities) and with
respect to which it has set aside adequate reserves in accordance with GAAP;

 

(b) imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens, that arise in the ordinary course of business with respect
to obligations not yet due or being contested in good faith and by appropriate
proceedings (including informal dispute resolution with appropriate authorities)
and with respect to which it has set aside adequate reserves in accordance with
GAAP;

 

(c) arising in the ordinary course of business out of pledges or deposits under
workmen’s compensation laws, unemployment insurance, pensions, or other social
security or retirement benefits, or similar legislation;

 

(d) incidental to the conduct of its business or the ownership of its property
and assets (such as easements, zoning restrictions, trackage rights, interchange
agreements, crossing agreements, leases, licenses, and restrictive covenants)
not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;

 

(e) arising out of pledges or deposits to secure performance in connection with
bids, tenders, contracts (other than contracts for the payment of money) or
leases (other than Capital Leases) to which the Borrower or any other Loan Party
is a party in the ordinary course of business;

 

(f) in respect of property securing Non-recourse Debt of Flagler or and any
Approved SPE, but any such Liens shall cover only the property of the project to
which such Non-recourse Debt relates, provided, however, Non-recourse Debt owing
by the same debtor and originated by the same creditor may be
cross-collateralized;

 

(g) in respect of CDD Debt up to an aggregate amount at any one time outstanding
of $40,000,000; and

 

(h) other Liens (including Liens securing purchase money Debt) so long as the
aggregate book value of all assets subject to such Liens does not exceed
$50,000,000.

 

57



--------------------------------------------------------------------------------

For clarification, it is understood that at no time shall a Loan Party permit to
exist any Lien on the capital stock of any Guarantor.

 

8.02 [Intentionally Omitted].

 

8.03 Liquidation, Sale of Assets and Merger.

 

(a) Except as otherwise provided herein, no Loan Party shall (i) sell, lease,
transfer or otherwise dispose of any portion of its properties and assets to any
Person (other than in the ordinary course of business) or (ii) liquidate or
discontinue its business; provided, however, that (x) any Loan Party may sell,
lease or transfer assets to another Loan Party, (y) any Loan Party may sell
assets that are obsolete or no longer used or useful in its business, and (z)
any Loan Party may sell or exchange other assets, provided that (A) immediately
prior to such sale or exchange, no Default shall have occurred and be
continuing, (B) immediately after giving effect to such sale or exchange, no
Default shall have occurred or be continuing, and (C) the aggregate book value
of all such other assets sold or exchanged since the Closing Date the net cash
proceeds of which have not been reinvested as part of a like-kind exchange or
otherwise by the Loan Parties in similar replacement assets or other assets that
are used or useful in the same or a similar line of business as the Loan Parties
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof) within 180 days of the related sale or exchange, shall not exceed 20%
of the aggregate book value of the consolidated assets of the Consolidated Group
(as calculated on the date of such sale or exchange).

 

(b) No Loan Party shall merge or consolidate with or into any other Person,
except that any Loan Party (other than the Borrower) may be merged into, or
consolidated with, the Borrower or another Loan Party, if (i) immediately before
and after giving effect to such merger or consolidation, no Default shall have
occurred and be continuing and (ii) if such merger or consolidation involves the
Borrower, the Borrower is the surviving Person.

 

8.04 Acquisitions and Investments.

 

(a) No Loan Party shall, directly or indirectly, make any Acquisition or enter
into any agreement to make any Acquisition for consideration consisting of cash
or cash equivalents, common Equity Interests of the Borrower (valued at the
market value thereof as of the date of issuance thereof), other securities or
properties of the Borrower or any other Loan Party (valued in good faith by the
board of directors of the Borrower), the assumption of any debt (valued at the
principal amount thereof), any other consideration (valued in good faith by the
board of directors of the Borrower) or any combination of the foregoing; except
that the Borrower or any other Loan Party may make Acquisitions provided that
(i) immediately prior to such Acquisition, no Default shall have occurred and be
continuing, (ii) immediately after giving effect to such Acquisition, no Default
shall have occurred or be continuing, (iii) after giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 8.15 as of the most recent fiscal
quarter end for which the Borrower has delivered financial statements pursuant
to Section 7.06(a) or (b), and (iv) the aggregate value of all cash
consideration (and assumed liabilities) for all Acquisitions and other
investments permitted under Section 8.04(b)(xii) made during each fiscal year
shall not exceed $75,000,000.

 

(b) No Loan Party shall make or commit to make any advance, loan, extension of
credit or capital contribution to, or purchase of any stock, bonds, notes,
debentures or other securities of, or make any other investment (by way of
guarantee or otherwise) in any Person other than (i) investments in obligations
of, and obligations of third parties that are fully guaranteed as to principal
and interest by, the United States of America; or (ii) investments in commercial
paper issued by any Person having at least an A2 credit rating from the
publication services of S&P, or P2 by Moody’s, or similar ratings provided by

 

58



--------------------------------------------------------------------------------

successor rating agencies; or (iii) demand deposits maintained in the ordinary
course of the Borrower’s business or that of any of the other Loan Parties; or
(iv) repurchase agreements collateralized by the investments referred to in (i)
or (ii) above; or (v) certificates of deposit, master notes, bankers’
acceptances, or Eurodollar time deposits issued by commercial banks or trust
companies having capital and surplus in excess of $100,000,000; or (vi)
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, rated at least A, MIG-1,
or MIG-2 by Moody’s or at least A by S&P, or similar ratings by successor rating
agencies; or (vii) unrated obligations of states, municipalities, counties,
political subdivisions, agencies of the foregoing and other similar entities,
supported by irrevocable letters of credit issued by commercial banks having
capital and surplus in excess of $100,000,000 and long-term debt that is rated
at least A by Moody’s or S&P (or similar ratings by successor rating agencies)
or commercial paper that is rated at least A2 by Moody’s or P2 by S&P (or
similar ratings by successor rating agencies); or (viii) unrated general
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, provided that the issuer
has other outstanding general obligations rated at least A, MIG-1 or MIG-2 by
Moody’s or A by S&P (or similar ratings by successor rating agencies); or (ix)
mutual funds that invest exclusively in the investments permitted by the
preceding clauses (i) through (viii); or (x) investments owned on the Closing
Date; or (xi) investments by the Loan Parties in the Borrower and other Loan
Party; or (xii) Acquisitions permitted by Section 8.04(a) and, provided no
Default has occurred and is continuing or would result therefrom, other
investments which satisfy the conditions specified in clause (iv) of Section
8.04(a); or (xiii) investments in joint ventures; provided that (A) immediately
prior to such investment, no Default shall have occurred and be continuing, (B)
immediately after giving effect to such investment, no Default shall have
occurred or be continuing, and (C) the amount of cash and the book value of
other assets invested in joint ventures shall not exceed $100,000,000 in the
aggregate; or (xiv) advances, loans, or extensions of credit or other
investments made after the date hereof for general corporate purposes, including
without limitation seller or lessor financing in connection with asset sales and
leases permitted hereunder, and Guarantees of Debt of Persons that are not Loan
Parties, provided that the aggregate outstanding principal amount of all such
investments, advances, loans, extensions of credit and Guarantees shall not
exceed $50,000,000; (xv) redemptions and repurchases of Equity Interests of the
Borrower permitted by Section 8.07; or (xvi) advances, loans or extensions of
credit to, or the acquisition of interests in a limited liability company from,
an exchange accommodation titleholder in connection with a reverse like-kind
exchange or any similar type of investment that is necessary to complete a
like-kind exchange that is otherwise permitted hereunder.

 

8.05 Guarantees.

 

No Loan Party shall issue any Guarantee (other than pursuant to Article IV of
this Agreement), except that (a) the Loan Parties may endorse checks for deposit
in the ordinary course of business, (b) Flagler may execute and deliver
performance guaranties to municipalities in connection with specific projects in
the ordinary course of business, (c) any Loan Party may Guarantee any
obligations of any other Loan Party provided that the incurrence of the
obligations so guaranteed is not prohibited by this Agreement and (d) one or
more Loan Parties may Guarantee any obligations of any Person that is not a Loan
Party, provided that the aggregate maximum principal liability under all such
Guarantees, together with the aggregate outstanding principal amount of
investments, advances, loans and extensions of credit (other than such
Guarantees) made pursuant Section 8.04(b)(xiv) above, does not exceed
$50,000,000.

 

8.06 Sale and Leaseback, Rentals.

 

No Loan Party shall enter into any transaction involving the simultaneous sale
or disposition and leaseback of any of its property or assets or enter into any
agreements to rent or lease, as lessor, property or assets except for (a)
trackage, operating and haulage rights and leases, (b) operating leases of
revenue and motive power and equipment in the ordinary course of business, (c)
Capital Leases not restricted by this Agreement, (d) leases of real property by
Loan Parties in the ordinary course of business and (e) other transactions in an
aggregate amount not to exceed $10,000,000.

 

59



--------------------------------------------------------------------------------

8.07 No Distributions or Management Fees.

 

No Loan Party shall make any Distribution or pay any management fees other than
(a) Distributions to the Borrower or any other Loan Party, (b) service and
administrative fees payable to Affiliates in compliance with Section 8.10, (c)
interest and other sums due to the Administrative Agent or the Lenders under
this Agreement, (d) management fees paid in connection with joint ventures
permitted by Section 8.04 and (e) other redemptions and repurchases of Equity
Interests of the Borrower and dividends provided that (i) after giving effect to
such redemptions, repurchases or dividends, no Default shall have occurred and
be continuing and (ii) after giving effect to such redemptions, repurchases or
dividends on a Pro Forma Basis, the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.15 as of the most recent fiscal
quarter end for which the Borrower has delivered financial statements pursuant
to Section 7.06(a) or (b).

 

8.08 Breach or Violation.

 

No Loan Party shall enter into any agreement containing any provision that would
be violated or breached by the performance of the Borrower’s or any other Loan
Party’s obligations under this Agreement or any of the other Loan Documents.

 

8.09 Use of Proceeds.

 

No Loan Party shall use any of the proceeds of any of the Credit Extensions for
any purpose other than (a) for working capital, capital expenditures and other
lawful corporate purposes, (b) to finance certain acquisitions, (c) to finance
capital stock repurchases and dividends, subject to the limits set forth herein
and (d) to provide credit support for the issuance of commercial paper by the
Borrower. Without limiting the generality of the foregoing, no part of the
proceeds of the Credit Extensions hereunder will be used in a manner
inconsistent with Section 6.12.

 

8.10 Transactions with Affiliates.

 

Except as otherwise expressly permitted herein, no Loan Party shall effect any
transaction with any Affiliate of any Loan Party, on a basis materially less
favorable to such Loan Party than would at the time be obtainable for a
comparable transaction in arms-length dealing with an unrelated third party.

 

8.11 Restrictive Covenants.

 

No Loan Party shall enter into any Contract, or otherwise create or cause or
permit to exist or become effective any consensual restriction, limiting the
ability (whether by covenant, event of default or otherwise) of any Subsidiary
of such Person to (a) pay dividends or make any other distributions on its
Equity Interests held by the Loan Parties, (b) pay any obligation owed to the
Borrower or any other Loan Party, (c) make any loans or advances to or
investments in the Borrower or in any other Loan Party, (d) transfer any of its
property or assets to the Borrower or any other Loan Party, or (e) create any
Lien upon its property or assets whether now owned or hereafter acquired or upon
any income or profits therefrom, except that (i) clause (e) of this Section 8.11
shall not apply to covenants applicable to Non-recourse Debt of Flagler or any
Approved SPE and (ii) this Section 8.11 shall not apply to Permitted Restrictive
Covenants.

 

60



--------------------------------------------------------------------------------

8.12 Issuance or Disposition of Capital Securities.

 

No Loan Party shall issue any of its Equity Interests or sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary of such Person,
except that this Section shall not apply to (a) any issuance by any Loan Party
of any of its Equity Interests to all of the holders of its Equity Interests
made pro rata to the relative amounts of such Equity Interests held by such
holders, (b) any issuance by a Subsidiary of a Loan Party of any of its Equity
Interests to the Borrower or any other Loan Party, and (c) any other issuance of
Equity Interests by the Borrower.

 

8.13 ERISA Compliance.

 

No Loan Party shall significantly increase benefits under any Plan or adopt or
establish any new Plan subject to ERISA except for health, life insurance and
disability benefits. Additionally, no Loan Party shall incur any “accumulated
funding deficiency” within the meaning of Section 302(a)(2) of ERISA, or any
liability under Section 4062 of ERISA to the PBGC established thereunder in
connection with any Plan.

 

8.14 Future Group Members.

 

No Loan Party shall create or acquire or permit to exist any interest in any
Subsidiary unless (a) (i) such Subsidiary is a Guarantor or (ii) with respect to
any new Subsidiary, such Subsidiary becomes a Guarantor and executes and
delivers to the Administrative Agent a Joinder Agreement within thirty (30) days
after it becomes a Subsidiary and (b) unless otherwise expressly agreed by the
Required Lenders, such Subsidiary is or becomes a member of the Consolidated
Group; provided, however, that any immaterial Subsidiary that owns no assets and
in which the Borrower has an intent to dissolve in the future shall not be
required to be a Guarantor.

 

8.15 Financial Covenants.

 

(a) Maximum Leverage Ratio. The Loan Parties shall not permit, as of the last
day of each fiscal quarter of the Borrower, a Leverage Ratio greater than 3.0 to
1.0.

 

(b) Minimum Group Net Worth. The Loan Parties shall not at any time permit Group
Net Worth to be less than (i) $372,000,000 plus the sum of (A) 50% of Group Net
Income (excluding any net losses) for each of the Borrower’s fiscal quarters
ending after December 31, 2004 and (B) an amount equal to 100% of the net cash
proceeds of any issuances by the Borrower of any Equity Interests from and after
January 1, 2005.

 

(c) Minimum Interest Coverage Ratio. The Loan Parties shall not permit, as of
the last day of each fiscal quarter of the Borrower, an Interest Coverage Ratio
less than 3.50 to 1.00.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

 

Each of the following shall constitute an “Event of Default”, whatever the
reason for such event and whether it shall be voluntary or involuntary, or
within or beyond the control of the Borrower or any

 

61



--------------------------------------------------------------------------------

other Loan Party, or be effected by operation of law or pursuant to any judgment
or order of any court or any order, rule or regulation of any governmental or
nongovernmental body:

 

(a) (i) any payment of the principal of any Loan or any L/C Obligation shall not
be made when due or (ii) the payment of any interest of any Loan or any L/C
Obligation or any fees or any other amount due under this Agreement or the Fee
Letter shall not be made within three Business Days of when due;

 

(b) any representation or warranty made herein or in any other Loan Document or
any statement or representation made in any report, certificate, financial
statement or other instrument furnished by the Borrower to the Administrative
Agent or the Lenders pursuant to this Agreement shall prove to have been false
or misleading in any material respect when made or delivered or when deemed made
in accordance with the terms hereof and the facts and circumstances related
thereto could reasonably be expected to have a Material Adverse Effect;

 

(c) Borrower or any other Loan Party shall fail to observe or perform any
covenant, warranty or agreement contained in or referred to in Sections 7.01,
7.02,7.03 and 7.07 and Article VIII; provided that in the case of the
maintenance of material rights, licenses, permits and franchises pursuant to
Section 7.01 and in the case of Sections 7.02 (a) and 7.03, such default
continues unremedied for ten (10) days after written notice thereof to the
Borrower by the Administrative Agent or the Required Lenders;

 

(d) Borrower or any other Loan Party shall fail to observe or perform any other
covenant, condition or agreement to be observed or performed pursuant to the
terms hereof and such default shall continue unremedied for thirty (30) days
after written notice thereof to the Borrower by the Administrative Agent or the
Required Lenders;

 

(e) the Borrower or any other Loan Party shall fail to pay any Debt (other than
the Obligations) greater than $5,000,000 owing by the Borrower or such other
Loan Party, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or the Borrower or any other
Loan Party shall fail to perform any term, covenant or agreement on its part to
be performed under any agreement or instrument evidencing or securing or
relating to any such Debt and as a result of such failure the holder of such
Debt is permitted to accelerate such Debt;

 

(f) the Borrower or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking relief under any Debtor Relief Laws,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator or similar official for the Borrower or such other Loan Party or
for a substantial part of its property, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, or (vii) take corporate action for the purpose of effecting any of the
foregoing;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any other Loan Party, or of a substantial part of its
property, under any Debtor Relief Laws, (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official for the Borrower or such
other Loan Party or for a substantial part of its property or (iii) the
winding-up or liquidation

 

62



--------------------------------------------------------------------------------

of the Borrower or such other Loan Party; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall continue unstayed and in effect for 30 days;

 

(h) a default or event of default shall have occurred and be continuing pursuant
to any other Loan Document after the giving of notice and the expiration of any
applicable cure period provided therein;

 

(i) a judgment or order for the payment of money shall be entered against the
Borrower or any other Loan Party by any court and the aggregate amount of all
such judgments and orders exceeds $10,000,000 (in excess of the amount thereof
which is insured pursuant to third-party liability insurance and for which such
insurer has assumed coverage), unless such judgment is being appealed by the
Borrower or other Loan Party and enforcement proceedings shall have been
effectively stayed or enjoined pending completion of such appeal;

 

(j) the Borrower shall fail to deliver any notice required to be delivered to
the Administrative Agent and the Lenders pursuant to any of Sections 7.06, 7.08,
7.09 and 7.10 within ten (10) days after the event giving rise to the obligation
to give notice thereunder;

 

(k) there shall occur any Change of Control;

 

(l) any Reportable Event shall have occurred with respect to a Plan, and thirty
(30) days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender, (i) such Reportable Event shall still exist
and (ii) the sum (determined as of the date of occurrence of such Reportable
Event) of the Insufficiency of such Plan and the Insufficiency of any and all
other Plans with respect to which an Reportable Event described in clauses (iii)
through (vi) of the definition of Reportable Event shall have occurred and then
exist, the liability related thereto) exceeds $5,000,000;

 

(m) the Borrower, any of the Loan Parties or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower,
any of the Loan Parties or any ERISA Affiliate as Withdrawal Liability
(determined as of the date of such notification), exceeds $5,000,000;

 

(n) the Borrower or any other Loan Party shall challenge the validity and
binding effect of any provision of any Loan Document after delivery thereof or
shall state in writing its intention to make such a challenge; or

 

(o) a court of competent jurisdiction shall declare any provision of any Loan
Document to be invalid or non-binding.

 

9.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

63



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Rate Hedging Agreement between any Loan Party and any
Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in the
case of such Rate Hedging Agreements, Affiliates of Lenders) and the L/C Issuer
in proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Rate Hedging
Agreement between any Loan Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Rate Hedging Agreements, Affiliates of Lenders) and the L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them; and

 

64



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 

10.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

10.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be

 

65



--------------------------------------------------------------------------------

expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory

 

66



--------------------------------------------------------------------------------

provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

10.06 Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

67



--------------------------------------------------------------------------------

10.08 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Rate Hedging Agreements or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10 Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty, pursuant to this Section 10.10.

 

68



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a) no such amendment, waiver or consent shall:

 

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

 

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

 

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to (A) amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(iv) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

 

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

 

69



--------------------------------------------------------------------------------

(vi) release the Borrower or, except in connection with any transaction
permitted under Section 8.03, all or substantially all of the Guarantors without
the written consent of each Lender whose Obligations are guarantied thereby; or

 

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

 

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

 

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

 

11.02 Notices and Other Communications; Facsimile Copies.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and

 

70



--------------------------------------------------------------------------------

Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Internet Transmissions. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission through the Internet of any materials and/or information provided
by or on behalf of the Borrower hereunder, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof;
provided that the Administrative Agent shall not deposit funds to any account
other than the account of the Borrower set forth on Schedule 11.02 without
written instruction from the Borrower. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

71



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.04 Expenses; Indemnity; and Damage Waiver.

 

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b) Indemnification by the Borrower. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous Wastes
on or from any Property or any liability under Environmental Laws related in any
way to any Property, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto;

 

72



--------------------------------------------------------------------------------

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.05 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so

 

73



--------------------------------------------------------------------------------

recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s Loans and Commitments, and rights and
obligations with respect thereto, assigned, except that this clause (ii) shall
not apply to rights in respect of Swing Line Loans;

 

(iii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

 

74



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
11.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and the L/C Issuer at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vi) of Section 11.01(a) that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it

 

75



--------------------------------------------------------------------------------

were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

76



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Rate Hedging Agreement relating to Loans outstanding under this Agreement (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Loan Party and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

11.08 Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such

 

77



--------------------------------------------------------------------------------

Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

78



--------------------------------------------------------------------------------

11.13 Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON

 

79



--------------------------------------------------------------------------------

THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

[SIGNATURE PAGES FOLLOW]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

  

FLORIDA EAST COAST INDUSTRIES, INC.,

a Florida corporation

    

By:

 

 

--------------------------------------------------------------------------------

    

Name:

 

Bradley D. Lehan

    

Title:

 

Vice President

GUARANTORS:

  

FLORIDA EAST COAST RAILWAY, L.L.C.,

a Florida limited liability company

    

FEC HIGHWAY SERVICES, INC.,

a Florida corporation

    

FLORIDA EXPRESS LOGISTICS, INC.,

a Florida corporation

    

FLORIDA EAST COAST DELIVERIES, INC.,

a Florida corporation

    

RAILROAD TRACK CONSTRUCTION CORPORATION,

a Florida corporation

    

FLAGLER TRANSPORTATION SERVICES, INC.,

a Florida corporation

    

By:

 

 

--------------------------------------------------------------------------------

    

Name:

 

Bradley D. Lehan

    

Title:

 

Vice President,

of each of the above Guarantors



--------------------------------------------------------------------------------

BEACON STATION 22, 23 AND 24 LIMITED PARTNERSHIP,

a Delaware limited partnership

By: GCC BEACON 22, 23 & 24, LLC, is general partner

By: FLAGLER DEVELOPMENT COMPANY, its sole member

By:

 

--------------------------------------------------------------------------------

Name:

  G. John Carey

Title:

  President

GCC BEACON 22, 23 & 24, LLC, a Florida limited liability company

By: FLAGLER DEVELOPMENT COMPANY, its sole member

By:

 

 

--------------------------------------------------------------------------------

Name:

 

G. John Carey

Title:

 

President

GRAN CENTRAL-DEERWOOD NORTH, L.L.C., a Delaware limited liability company

By: FLAGLER DEVELOPMENT COMPANY, its sole member

By:

 

 

--------------------------------------------------------------------------------

Name:

 

G. John Carey

Title:

 

President

FLAGLER DEVELOPMENT REALTY, INC., a Florida corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

G. John Carey

Title:

 

President

GCC WESTON OFFICE, INC., a Florida corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

G. John Carey

Title:

 

President

FLAGLER DEVELOPMENT COMPANY, a Florida corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

G. John Carey

Title:

 

President



--------------------------------------------------------------------------------

ADMINISTRATIVE

       

AGENT:

 

BANK OF AMERICA, N.A.,

   

as Administrative Agent

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

LENDERS:

 

BANK OF AMERICA, N.A.,

   

as a Lender, L/C Issuer and Swing Line Lender

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   



--------------------------------------------------------------------------------

SUNTRUST BANK

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LASALLE BANK, NATIONAL ASSOCIATION

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------